DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that the claims are not directed to organizing human activity. The Examiner disagrees. Applicant’s claims are directed to the selection of seated tickets for eventual purchase by a user. This is plainly marketing or sales activities or behaviors; business relations. The lack or a pre-computer age corollary is not a litmus test for abstract idea determination. 
	Applicant further argues “The Applicant asserts that the claims improve upon existing computer technology because the language “reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” Guidance at 19. For example, the claimed methods and system may significantly improve upon existing “time consuming and potentially frustrating process” computer-implemented ticketing systems described in {| [0002] of the Specification.” The Examiner disagrees. The improvement that the Applicant describes including, decreased processing time, is that which is expected by the use of the computer. This furthers the Examiner’s position that the computer is being used as a tool to implement the abstract idea as opposed to there being an improvement to the recited additional elements. The Examiner suggests Applicant particularly point out how the additional elements are improved, in the specification. 
With respect to Applicant’s arguments regarding an analysis under 2B, the Examiner has not identified any additional elements that fall under mere data gathering/post solution activity in conjunction with a law of nature or abstract idea, therefore such an analysis is not warranted. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite receiving, transmitting, generating, associating, storing and utilizing  limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
The limitations receiving, transmitting, generating, associating, storing and utilizing under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “receiving, transmitting, generating, associating, storing and utilizing, nothing in the claim element precludes the step from practically being marketing or sales activities or behaviors; business relations.  Accordingly, the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, processing element, venue database, generic seat map, memory and non-transitory computer readable medium. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (processing element, venue database, generic seat map, memory and non-transitory computer readable medium)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Dependent claims 2-8, 10-16 and 18-20 further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly, the claims 1-20 are not patent eligible.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628